Order entered March 23, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01362-CR

                   DAMON DESHAWN FINLEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 069342

                                     ORDER

      Before the Court is appellant’s March 18, 2020 second motion for an

extension of time to file his brief.     We GRANT the motion and ORDER

appellant’s brief due on or before April 24, 2020.


                                              /s/    CORY L. CARLYLE
                                                     JUSTICE